Opinion issued March 27, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00999-CR
                           ———————————
                       JASON G. DOMINY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1861436


                         MEMORANDUM OPINION

      Appellant, James G. Dominy, has filed a motion to dismiss the appeal. The

motion is signed by the appellant and his attorney, in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has
issued, and more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2